                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                    8:19CR278
        v.
                                                          ORDER OF RECUSAL
ANNETTE BASS,                                         REQUEST FOR REASSIGNMENT
                      Defendant.


       This matter is before the court on the court's own motion pursuant to 28 U.S.C. §

455(a), which states: "Any . . . judge . . . of the United States shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned.” Upon review

of the parties and the record in the above-designated case, the undersigned judge shall,

and hereby does, recuse himself from the above-designated case pursuant to 28 U.S.C.

§ 455(a).

       SO ORDERED.

       Dated this 3rd day of September 2019.
                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge
